     Case: 1:19-cv-06330 Document #: 52 Filed: 06/04/20 Page 1 of 1 PageID #:393

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Karamelion LLC
                           Plaintiff,
v.                                            Case No.: 1:19−cv−06330
                                              Honorable Sharon Johnson Coleman
Fibar USA LLC
                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 4, 2020:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Defendant's joint
motion to stay all deadlines, notice of settlement, and (proposed) order granting thereof
[50] is granted. It is hereby ordered that all proceedings and deadlines in this case be
stayed for thirty (30) days and extending the deadline to reply to Plaintiff's response to
Defendant's Motion to Dismiss [23], currently due June 12, 2020, for a period of thirty
(30) days. No appearance necessary on 6/10/2020. Status hearing on settlement is set for
7/17/2020 at 9:00 AM. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
